We have carefully examined the application for a writ of error in this case, and are of opinion that the grounds of error therein assigned are not well taken.
In order, however, to prevent a misapprehension which may result from a refusal of the writ of error by this court, we deem it proper to say, that the charge upon the question of exemplary damages which was passed upon by the Court of Civil Appeals is not assigned as error in this court, and therefore is not before us for consideration.
The application is refused.
Application refused.
Delivered January 17, 1895. *Page 432